TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 18, 2019



                                       NO. 03-17-00102-CV


                                  Martha Contreras, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
               VACATED AND REMANDED ON JOINT MOTION --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 9, 2017. The parties

have filed a joint motion to remand to the agency, and having considered the motion, the Court

agrees that the motion should be granted in part. Therefore, the Court grants the motion in part,

vacates the judgment without regard to the merits, and remands the case back to the agency. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.